Citation Nr: 1755666	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  05-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability.  

3.  Entitlement to an increased rating for a left hip disability.

4.  Entitlement to an earlier effective date for service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to April 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2004 and November 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO on the claims for service connection for a cervical spine disability and headaches.  A transcript of that hearing is of record.  In June 2009, the Board remanded those issues for additional development.  The Board denied those claims in an April 2011 decision.  

The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims.  In a December 2012 memorandum decision, the Court vacated the April 2011 Board decision and remanded the claims.  In August 2013, the Board again remanded the claims for additional development.

In December 2016, the Board remanded the issue of entitlement to an increased rating for a psychiatric disability to schedule the Veteran for a hearing before a Veterans Law Judge.  The Board notes that the requested hearing has been scheduled for January 2018.  Thus, the issue of entitlement to an increased rating for a psychiatric disability is not before the Board at this time.  The Board remanded the issues of earlier effective dates for service connection for a psychiatric disability and a left hip disability for issuance of a statement of the case.  On remand, an earlier effective date of July 17, 2001, for service connection for a left hip disability was granted by means of a November 2017 decision.  However, no statement of the case was issued regarding the effective date or increased rating.  A statement of the case concerning the issue of an earlier effective date for service connection for a psychiatric disability was issued in November 2017.  As an appeal has not been perfected, and that issue is not before the Board at this time.

Also in the December 2016 decision, the Board denied the claims for service connection for a cervical spine disability and headaches.  The Veteran appealed the December 2016 Board decision to the United States Court of Appeals for Veterans Claims.  In June 2017, the Court granted a Joint Motion for Partial Remand, vacating the Board's decision to the extent that it denied service connection for a cervical spine disability and a headache disability, and remanding those claims to the Board for further proceedings consistent with the Joint Motion.


REMAND

In the June 2017 Joint Motion, the partes agreed that the December 2013 and January 2014 VA examinations were inadequate for adjudicating the claim for service connection for a cervical spine disability.  The parties noted that the December 2013 VA examiner observed that the Veteran had been diagnosed with a cervical strain in 1988, during active service.  However, the examiner later opined that the Veteran's cervical spine condition was not related to service because the Veteran was not treated for cervical spine symptoms in service.  As the examiner's conclusion was contradicted by the earlier observation that the Veteran was diagnosed with a cervical strain in 1988, the parties found the examination was inadequate.  The parties further found that the inadequacies in the December 2013 examination were not cured by the January 2014 addendum, as in the addendum opinion, the examiner stated that there was no record of the Veteran being treated for a neck disability until 2003.  The addendum did not address the Veteran's 1988 in-service treatment for neck stiffness.  In light of the concerns expressed in the joint motion, the Veteran should be scheduled for a VA examination to obtain an etiology opinion concerning his cervical spine disability.

Concerning the claim for service connection for a headache disability, the parties agreed that the record reasonably raised the issue of whether the Veteran's headaches were related to a service-connected psychiatric disability.  They noted a January 2014 VA examination report in which the examiner indicated that tension headaches were the most prevalent type of headache in the general population, and stress and mental tension were thought to be the most common causes of headaches.  Notably, the January 2014 VA examiner offered no opinion regarding any relationship between the Veteran's headaches and his service-connected psychiatric disability.  Therefore, the Veteran should be scheduled for a VA examination for an opinion regarding whether the Veteran's headaches are related to the service-connected psychiatric disability.

A March 2016 rating decision established service connection for a left hip disability and assigned a 10 percent rating, effective September 8, 2003.  The Veteran submitted a May 2016 notice of disagreement.  The Board remanded for issuance of a statement of the case in December 2016.  However, no statement of the case has been issued.  Therefore, those issues are again remanded for the issuance of a statement of the case.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which addresses the issue of entitlement to an increased rating and an earlier effective date for service connection for a left hip disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to perfect an appeal of those issues.  If a timely substantive appeal is received, return those claims to the Board.

2.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

3.  Schedule the Veteran for a VA examination with an examiner who has previously not examined the Veteran to determine the nature and etiology of any cervical spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any cervical spine disability.  As to any pertinent disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any cervical spine disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner is specifically requested to discuss the Veteran's documented in-service treatment for a stiff neck.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that any cervical spine disability, was caused by service connected disabilities, to specifically include the service-connected lumbar spine disability; or (2) that any cervical spine disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected lumbar spine disability.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's cervical spine disability, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.

4.  Schedule the Veteran for a VA examination with an examiner who has previously not examined the Veteran to determine the nature and etiology of any headaches.  The examiner must review the claims file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found.  As to any pertinent headache disability identified on examination, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any headache disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) (1) that any headache disability, was caused by service connected disabilities, to specifically include the service-connected psychiatric disability; or (2) that any headache disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include the service-connected psychiatric disability.  The examiner should note that the absence of in-service evidence of symptoms is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for the Veteran's headache disability, that should be stated.  Any opinion expressed should be accompanied by a complete rationale.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

